F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          FEB 10 2005
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


JOHN H. MAHORNEY,

       Petitioner-Appellant,
                                                    Nos. 03-7128, 04-7001
v.                                              (Eastern District of Oklahoma)
                                                   (D.C. No. 99-CV-597-S)
LENORA JORDAN,

       Respondent-Appellee.




                                      ORDER


Before EBEL, MURPHY, and McCONNELL, Circuit Judges.


      This matter is before the court on John Mahorney’s pro se requests for

certificates of appealability (“COA”). Mahorney seeks COAs so that he can

appeal two orders of the district court arising out of the litigation of Mahorney’s

28 U.S.C. § 2254 habeas corpus petition. See 28 U.S.C. § 2253(c)(1)(A)

(providing that no appeal may be taken from a “final order in a habeas corpus

proceeding in which the detention complained of arises out of process issued by a

State court,” unless the petitioner first obtains a COA). Because these matters are

moot, we dismiss the appeals for lack of Article III jurisdiction. In light of our
conclusion that these appeals are moot, this court need not decide whether

Mahorney needs COAs to proceed on appeal.

      Mahorney filed his § 2254 habeas petition in November of 1999. The

district court denied Mahorney’s petition on February 28, 2003; the court entered

judgment that same day. Mahorney filed his notice of appeal on March 17, 2003.

While his appeal was pending, Mahorney filed a series of additional motions in

the underlying § 2254 habeas case relating to disputes between Mahorney and

prison officials about Mahorney’s voluminous legal materials. 1 The district court

denied Mahorney’s motions in two minute orders, resulting in the two instant

appeals. In summary, the district court concluded that because Mahorney was

clearly able to proceed with his appeal of the denial of his underlying § 2254

habeas petition, as demonstrated by the fact that he was meeting all of his

deadlines in this court, he was not entitled to additional copies of materials from

the record or to injunctive relief against the respondents.




      1
        We recognize that under the general rule, Mahorney’s filing of a notice of
appeal from the denial of his § 2254 habeas petition divested the district court of
jurisdiction over all aspects of the case involved in the appeal. Steward v.
Donges, 915 F.2d 572, 575 & n.3 (10th Cir. 1990). Nevertheless, the two orders
at issue here, although decided after the filing of Mahorney’s initial notice of
appeal, relate solely to tangential matters or ministerial functions in aid of appeal.
Thus, the district court retained jurisdiction to resolve the matters underlying
these two appeals. Id.

                                         -2-
      On February 25, 2004, this court denied Mahorney a COA on his

underlying appeal of the denial of his habeas petition and dismissed the appeal.

The instant appeals, relating to Mahorney’s ability to prosecute that underlying

appeal, are therefore moot. Accordingly, this court DISMISSES these appeals

for lack of Article III jurisdiction.

                                        ENTERED FOR THE COURT



                                        Michael R. Murphy
                                        Circuit Judge




                                         -3-